 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-149-JAM
12                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   DOMINGO ENE,                                       DATE: February 5, 2019
     JOSHUA HOPOI, and                                  TIME: 9:15 a.m.
15   RAYMOND SU,                                        COURT: Hon. John A. Mendez
16                               Defendants.
17

18                                             STIPULATION

19         1.      By previous order, this matter was set for status on February 5, 2019, and time was

20 excluded through that date.

21         2.      By this stipulation, the defendants now move to continue the status conference until

22 March 26, 2019, and to exclude time between February 5, 2019, and March 26, 2019, under Local Code

23 T4.

24         3.      The parties agree and stipulate, and request that the Court find the following:

25                 a)     The government has produced to defense counsel over 2000 pages of discovery,

26         as well as a significant amount of audio and video.

27                 b)     The defendants were arraigned on the Superseding Indictment on November 14,

28         2018.


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1                 c)      Counsel for all three defendants require additional time to review the discovery.

 2                 d)      Counsel for all three defendants require approximately two months to conduct

 3          investigation about the value and source of the items allegedly stolen by the defendants.

 4                 e)      Counsel for Mr. Hopoi also requires approximately two months to conduct

 5          investigation related to mitigation, including the defendant’s background.

 6                 f)      Counsel for defendants believe that failure to grant the above-requested

 7          continuance would deny them the reasonable time necessary for effective preparation, taking into

 8          account the exercise of due diligence.

 9                 g)      The government does not object to the continuance.

10                 h)      Based on the above-stated findings, the ends of justice served by continuing the

11          case as requested outweigh the interest of the public and the defendant in a trial within the

12          original date prescribed by the Speedy Trial Act.

13                 i)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14          et seq., within which trial must commence, the time period of February 5, 2019, to March 26,

15          2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

16          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

17          of the Court’s finding that the ends of justice served by taking such action outweigh the best

18          interest of the public and the defendant in a speedy trial.

19          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

20 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

21 must commence.

22          IT IS SO STIPULATED.

23

24
      Dated: January 17, 2019                                 MCGREGOR W. SCOTT
25                                                            United States Attorney
26
                                                              /s/ MIRIAM R. HINMAN
27                                                            MIRIAM R. HINMAN
                                                              Assistant United States Attorney
28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
 1   Dated: January 17, 2019                        /s/ TASHA CHALFANT
                                                    TASHA CHALFANT
 2                                                  Counsel for Defendant
                                                    Domingo Ene
 3

 4
     Dated: January 18, 2019                        /s/ NOA OREN
 5                                                  NOA OREN
                                                    Counsel for Defendant
 6                                                  Joshua Hopoi
 7

 8   Dated: January 17, 2019                        /s/ LINDA PARISI
                                                    LINDA PARISI
 9                                                  Counsel for Defendant
                                                    Raymond Su
10

11

12

13                                      FINDINGS AND ORDER
14        IT IS SO FOUND AND ORDERED this 18th day of January, 2019.
15
                                               /s/ John A. Mendez
16                                             THE HONORABLE JOHN A. MENDEZ
                                               UNITED STATES DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
